 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3
     ,QUH1HNWDU7KHUDSHXWLFV6HFXULWLHV/LWLJDWLRQ )            18-cv-06607-HS G
                                                      )   Case No: _______________
 4                                                    )
                                     Plaintiff(s),    )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
                    v.
                                                      )   PRO HAC VICE
 6                                                    )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                     Defendant(s).
                                                      )
 8
         I, Aram Michael Boghosian                , an active member in good standing of the bar of
 9    New York State Bar           , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: See attachment                               in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                James M. Wagstaffe                      an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California. &RFRXQVHO V&DOLIRUQLD6WDWH%DU1XPEHULV 95535
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Labaton Sucharow LLP                                 Wagstaffe, Von Loewenfeldt, Busch & Radwick, LLP
14    140 Broadway, New York, NY 10005                     100 Pine St., Suite 725, San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 907-0700                                       (415) 357-8900
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    aboghosian@labaton.com                               wagstaffe@wvbrlwaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5435276      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/31/2019                                              Aram Michael Boghosian
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Aram Michael Boghosian                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the
                                                              he party.

28   Dated: 11/20/2019
                                                            UNITED
                                                             NITED STA
                                                                   STATES
                                                                     ATES DISTRICT/MAGISTRATE
                                                                                            E JUDGE
                                                                                              JJU
                                                                                                UDG

     PRO HAC VICE APPLICATION & ORDER                                                                   October 201
                   Attachment
            Lead Plaintiffs Represents
Oklahoma Firefighters Pension and Retirement System
    El Paso Firemen & Policemen’s Pension Fund
